Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 7 December 2022 has been entered. Claims 1-13 and 17-20 are pending. Applicant's amendments have overcome the objection to the specification previously set forth in the Non-Final Office Action mailed 26 August 2022.
Information Disclosure Statement
The Information Disclosure Statement filed 23 November 2022 has been considered. As explained in MPEP 609.04(a)(III), Applicants are encouraged to provide concise explanations, especially those which point out relevant pages and lines, in instances where a large number of documents are submitted (as is the case in regards to the present IDS) and applicant is aware that one or more are highly relevant to patentability.
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at line 4 of the paragraph beginning ‘a pivoting head’ recites, “and the blades pivot”. This recitation should read – and the one or more blades pivot –.
Claim 7 at line 4 of the paragraph beginning ‘a pivoting head’ recites, “and the blades pivot”. This recitation should read – and the one or more blades pivot –.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,748,730 to Bartram et al., as evidenced by US Pat. No. 9,975,262 B2 to Safar.
Regarding claim 1, Bartram discloses a razor handle (the title describes the handle being part of a razor) comprising: 
a main body 12; 
a pivoting head 20 (element ‘20’ is properly considered a ‘pivoting head’ because the structure pivots and is located at a top – i.e., at a head – of the handle; furthermore, features of the pivoting head disclosed in the present application should not be read into the claims) being coupled with the main body 12 (see Figs. 1-3), the pivoting head 20 capable of being coupled to a blade cartridge unit having one or more blades (first, the pivoting head 20 of Bartram defines an exposed, outwardly surface at its upper end – in particular, the surface being defined by the portion of the head 20 that receives the arrow at the tip of the lead line for reference character “20” in Fig. 1; second, Safar teaches a blade cartridge unit 100 having a plurality of blades 33 and 34, where the blade cartridge unit 100 includes adhesive on its back side and where the blade cartridge unit 100 is sufficiently small to be adhered to a tip of a user’s finger per col. 2, lines 32-45, and thus Safar is evidence of the existence of a small, adhesive-backed blade cartridge unit; third, the pivoting head 20 of Bartram is capable of being coupled to a small, adhesive backed blade cartridge unit having one or more blades, such as a blade cartridge unit similar to that of Safar, so long as the blade cartridge unit is sized to fit on the surface of the pivoting head of Bartram discussed above; fourth, the present claim does not require any blade cartridge unit, and instead merely requires the claimed pivoting head to have the capably of being coupled to some unclaimed blade cartridge unit – since Bartram teaches an exposed surface on its pivoting head, and since Safar is evidence that small, adhesive-backed blade cartridge units are known, Safar provides evidence that the pivoting head of Bartram is capable of being coupled to a blade cartridge unit; note finally that no blade cartridge unit is claimed, so Bartram need not teach any blade cartridge unit coupled to its pivoting head, and note further that no structure that allows for the coupled of the pivoting head with the blade cartridge unit is claimed, so the claim encompasses an adhesive connection that is known in the art via the teachings of Safar) such that the blade cartridge unit and the blades pivot with the pivoting head 20 (again, noting that no blade cartridge unit and no blades are claimed, this recitation is merely describing an ability of the blade cartridge unit and its blades to pivot with the pivoting head 20; upon adhering a blade cartridge unit to the upper portion of the pivoting head 20 of Bartram, the blade cartridge unit and its blade would pivot with the pivoting head 20 of Bartram as is evident from Fig. 2 of Bartram); and 
a pivot spring 36 that biases the pivoting head 20 toward a first position (the closed position of the right pivoting head 20 relative to Fig. 2), the first position comprising a rest position (see Fig. 2; see also col. 1, lines 38-41), wherein the pivot spring 36 comprises a first coil spring portion 60, a second coil spring portion 60, and a main bar portion 48 (see Fig. 3), the main bar portion 48 coupling the first and second coil spring portions 60 together in a spaced relationship (see Fig. 3), wherein the first coil spring portion 60 defines a first longitudinal coil axis extending through a center of the first coil spring portion and the second coil spring portion 60 defines a second longitudinal coil axis extending through a center of the second coil spring portion  (see Figs. 2 and 3, where both axes are through the respective centers of the coil portions 60), the second longitudinal coil axis is coaxial with the first longitudinal coil axis (see Figs. 2 and 3), the first and second longitudinal coil axes being parallel to and offset from the pivot axis (see Fig. 2, where all axes extend perpendicular to the plane of the page).  
Regarding claim 2, Bartram discloses that the razor handle further comprises: 
a first arm (an arm to the left of the pivoting head 20 relative to Fig. 3) having a first proximal portion (a lower half portion of the first arm), the first proximal portion rigidly coupled to the main body 12 at a first location (a location at the bottom of the first arm; see Figs. 1 and 3), and the first arm having a first distal end (an upper half portion of the first arm), the first distal end pivotally coupled with the pivoting head 20 (the pivoting pin 34 is received in the distal end as can be seen in Figs. 2 and 3); and
a second arm  (an arm to the right of the pivoting head relative to Fig. 3) having a second proximal portion (a lower half portion of the second arm), the second proximal portion rigidly coupled to the main body 12 at a second location (a location at the bottom of the second arm; see Figs. 1 and 3), and the second arm having a second distal end (an upper half portion of the second arm), the second distal end pivotally coupled with the pivoting head 20 opposite the first distal end of the first arm (see Fig. 3; the pivoting pin 34 is received in the distal end as can be seen in Figs. 2 and 3), 
wherein the pivot axis is spaced a distance relative to the first and second proximal portions of the first and second arms (see Fig. 3, where the pivot axis is spaced by a portion of the distal ends from the proximal portions).  
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,636,442 to Wain, as evidenced by US Pub. No. 2013/0199346 A1 to Psimadas et al.
Regarding claim 7, Wain discloses a razor handle 1 (see Fig. 9, among others) comprising: 
a main body 110;
a pivoting head 2 coupled with the main body 110 (see Fig. 8; ‘coupled with’ permits an indirect connection with intermediary structures between the main body 110 and pivoting head 2; note also that the broadest reasonable interpretation of a ‘pivoting head’ does not prohibit the head from include one or more blades itself; features of the claimed pivoting head disclosed in the present specification should not be read into the claims), the pivoting head 2 capable of being coupled to a blade cartridge unit having one or more blade such that the blade cartridge unit and the blades pivot with the pivoting head 2 (Psimadas provides evidence that a blade cartridge unit 15 having one or more blades 156 can be coupled to a pivoting head 14 as can be seen in Figs. 1A-1C of Psimadas, where the pivoting head 14 itself also includes one or more blades 16 per paragraph 81, and Psimadas at paragraph 116 is further evidence that in this situation the blade cartridge unit 15 and the blades 156 pivot with the pivoting head 14; thus, the pivoting head 2 of Wain is capable of being coupled to a blade cartridge unit in a similar manner as the pivoting head 14 of Psimadas – e.g., the pivoting head of Wain presents a frame that is capable of being gripped by a blade cartridge unit in order to attach the blade cartridge unit to the pivoting head of Wain, with the result being that the blade cartridge unit and its blades pivot with the pivoting head of Wain; note that no blade cartridge unit is being claimed in the present claim), the pivoting head 2 being pivotable about a pivot axis 20 (see Fig. 8 and col. 5, lines 50-53), wherein the pivot axis 20 is spaced a first distance relative to the main body 110 (see Figs. 8 and 9 and col. 6, lines 25-30), the pivoting head 2 comprising a first external width at a first face (see the annotated Fig. 9 below, where the ‘first external width’ is a width of the V-shaped first face in a direction parallel to the ‘second external width’) and a second external width at a second face opposite the first face (see annotated Fig. 9 below; the second face is ‘opposite the first face’ because the two faces are at opposing ends of the pivoting head 2), wherein the second external width being greater than the first external width (see annotated Fig. 9 below, where this feature is evident by comparing the ‘additional external width’, which is equal to the second external width, to the first width) and the second external width being closer to the main body 110 than the first external width (see Figs. 8 and 9) [NOTE: in alternative interpretation, the claim is also anticipated if the first and second external widths are measured along a dimension parallel to the pivot axis 20 instead of along the illustrated dimension perpendicular to the pivot axis 20]; and 
a pivot spring 23 that is offset from the pivot axis 20 (see Figs. 8 and 9), wherein at least a portion of the pivot spring 23 is located between the first external width at the first face and the second external width at the second face (see Figs. 8 and 9 – the spring 23 is between the first external width and the second external width in each of a direction along pivot axis 20 and also in a longitudinal direction of the main body 110).  

    PNG
    media_image1.png
    634
    1149
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,748,730 to Bartram et al.
Regarding claim 3, Bartram discloses that the pivot spring 36 is formed from a strand of material (see Fig. 3 and col. 4, lines 32-33) and the first longitudinal coil axis and the second longitudinal coil axis are each offset from the pivot axis by a distance that is comparatively small (see annotated Fig. 3 below, where the pivot axis is represented by the top annotated line and the longitudinal coil axes are represented by the bottom annotated line).  

    PNG
    media_image2.png
    500
    562
    media_image2.png
    Greyscale

However, Bartram fails to explicitly disclose dimensions of its razor handle and the various components of the razor handle, and as a result Bartram fails to explicitly disclose the exact magnitude of the offset distance. Due to Bartram being silent regarding the exact offset distance, Bartram fails to disclose that the distance by which the first and second longitudinal coil axes are offset from the pivot axis is a distance of from 1 mm to 5 mm as required by claim 3.
However, as noted above, the offset distance of Bartram merely depends on the overall size of the razor handle (scaling up the size increases the offset distance, whereas scaling down the size decreases the offset distance) and/or on the size of the pivot spring (all else being equal, a large spring results in a decreased offset distance, whereas a smaller spring results in an increased offset distance). It would have been an obvious matter of design choice to make the razor handle of Bartram and/or to make the pivot spring of Bartram of whatever size was desired, including a size where the offset distance is from 1 mm to 5 mm, since such a modification would have involved a mere change in the size the entire razor handle and/or a size of the pivot spring. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The size of the pivoting spring can be selected to achieve a desired pivoting stiffness of the head, for example. Additionally, consistent with Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the only difference between the prior art razor handle of Bartram and the razor handle of claim 3 is a recitation of a particular magnitude of the offset distance, and a device having the offset distance recited in claim 3 would not perform any differently than the razor handle of Bartram (e.g., changing the size of the pivot spring does not change its function of biasing the pivoting head). As a result, the claimed device is not patently distinct from the device of Bartram.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,748,730 to Bartram et al.
	Regarding claim 4, Bartram discloses that the pivoting head 20 is rotatable about the pivot axis from the first position at 0 degrees to a second position at 45 degrees relative to the first position (compare the left and right positions of the heads 20 in Fig. 2; see col. 3, lines 60-62 describing a 45 degree rotation), and wherein when rotated, the pivot spring 36 applies a biasing torque about the pivot axis (see Fig. 3 and col. 3, lines 37-41) 
Bartram fails to explicitly disclose the magnitude of biasing force provided by its spring, and therefore fails to disclose that the biasing torque is greater than 14 N-mm to 25 N-mm as required by claim 4.  
Bartram, however, suggests that the biasing torque provided by each spring must be sufficiently minor to permit a user to press the pivoting head to an open position but also sufficiently great to retain the pivoting head in the open position once the pivoting head has been biased a sufficient degree from the closed position (see, e.g., the Abstract describing that the spring’s biasing torque biases the pivoting head into both open and closed position). Additionally, Bartram teaches that the spring’s biasing torque is approximately constant regardless of the position of the pivoting head (see col. 3, lines 44-50). Thus, Bartram suggests that the spring’s biasing torque should be selected to achieve a balance of being relatively small to make movement of the pivoting head easy for a user, while also being sufficiently large to retain the pivoting head in the open position once moved thereto such that incidental contact does not close the pivoting head. As such, it would have been an obvious matter of design choice to a person of ordinary skill in the art to selected a biasing torque applied by the pivot spring to be greater than 14 N-mm to 25 N-mm because discovering an optimum biasing torque would have been a mere design consideration based balancing ease of opening, which favors a small biasing torque, against retaining the pivoting head in the open position, which favors a larger biasing torque.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), given that one of ordinary skill in the art can select an appropriate spring to achieve a desired biasing torque.  It has been held that discovering an optimum value of a result effective variable (here, the biasing torque applied by the spring) involves only routine skill in the art.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,748,730 to Bartram et al. in view of US Pub. No. 2010/0132204 A1 to Brown.
Regarding claim 5, Bartram discloses that the pivot spring 36 comprises a single strand of material (see Fig. 3). 
Bertrand fails to disclose any particular material from which its pivot spring is constructed, beyond that its spring is constructed from ‘ordinary coil spring stock (see col. 4, lines 32-33). As a result, Bertrand fails to disclose that the single strand is of stainless steel having an engineering yield stress of between 800 MPa and 2000 MPa as required by claim 5. 
Brown teaches forming a spring in a handle from stainless steel because stainless steel is rust resistant (see claim 11 of Brown, for example). Still further, the particular yield stress of the spring will depend on the particular type of stainless steel selected.
Therefore, it would have been obvious to one of ordinary skill in the art to form the pivot spring of Bartram from stainless steel in view of the teachings of Brown. This modification is advantageous because stainless steel is a rust resistant metal, and a handle as disclosed by Bartram is often used in wet environment making the spring susceptible to rusting. Further, in regards to the particular engineering yield stress of the stainless steel, this recitation is a mere design choice based on the particular selected stainless steel. Brown provides a motivation for one of ordinary skill in the art to select one of various types of stainless steel for the pivot spring, and therefore it would have been obvious to one of ordinary skill in the art to select a particular type of stainless steel that provides an engineering yield stress of 800 MPa to 2000 MPa because this feature merely depends on the particular selected type of stainless steel. One of ordinary skill in the art would weight various factors including cost and performance for the particular application when selecting a particular type of stainless steel.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,748,730 to Bartram in view of US Pub. No. 2003/0070309 A1 to Brown et al., as further evidenced by US Pat. No. 7,000,282 B2 to Cox.
Regarding claim 6, Bartram discloses that the pivoting head 20 comprises a face (see Fig. 2, where the face is an outward-facing surface of the lower portion 32; note that this face appears textured to aid in a user pressing this face).
Bartram fails to disclose that the face comprises an elastomer as required by claim 6.
Brown teaches that tactile properties of a handle including comfort and slip resistance are provided by an elastomer (see paragraph 3). Further, it is known in the art to provide slip resistance to various parts of a handle, including to a pivoting head (see Cox slip resistance surfaces 318 at Figs. 8A-8C of Cox). 
Noting that a user presses on the pivoting head of Bartram, and that Bartram already appears to take measures to decrease slipping on its pivoting head (see the textured surface defined by the lower portion 32 of the head), it would have been obvious to one of ordinary skill in the art to provide the face of Bartram where a user presses the pivoting head with an elastomer. This modification is advantageous in order to increase comfort and slip resistance as taught by Brown. Cox is further evidence of the obviousness of this modification, since Cox teaches that various parts of a handle including a pivoting head can be provided with a slip-resistance enhancing material.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain.
Regarding claim 8, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 below), the first proximal portion rigidly coupled to the main body 110 at a first location (see Fig. 8 and col. 4, lines 17-19), and the first arm having a first distal end (see the annotated Fig. 9 below), the first distal end pivotally coupled with the pivoting head 2 (see Figs. 8 and 9; see also col. 6, lines 25-30); and
a second arm having a second proximal portion (see the annotated Fig. 9 below), the second proximal portion rigidly coupled to the main body 110 at a second location (see Fig. 8 and col. 4, lines 17-19), and the second arm having a second distal end (see the annotated Fig. 9 below), the second distal end pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30),
wherein the pivot axis 20 is spaced a second distance relative to the first and second proximal portions of the first and second arms (see Figs. 8 and 9; see also col. 4, lines 3-5 explaining that the arms are fixed to the main body 110), wherein  the pivot spring 23 comprises at least one coil spring portion 122 defining a longitudinal coil axis (through a center of the coil of the portion 122), the longitudinal coil axis is parallel to and is offset from the pivot axis 20 by a distance (see Fig. 8 and 9). 

    PNG
    media_image3.png
    904
    908
    media_image3.png
    Greyscale

Wain fails to disclose the exact dimensions of its handle. As a result, Wain fails to disclose that the distance that the longitudinal coil axis is offset from the pivot axis is a distance of from 1 mm to 5 mm as required by claim 8.  
Fig. 8 of Wain shows that the distance between the longitudinal coil axis and the pivot axis is relatively small compared to the overall dimensions of the handle. For example, the distance as measured in a horizontal direction perpendicular to the pivot axis 20 of Wain (i.e., a direction somewhat aligned with the arrow for the reference character “2” in Fig. 8) is less than half the width of the pivoting head 2 (see Fig. 8), whereas the distance in a vertical direction (i.e., a direction that is parallel to the axis of rod 310) is slightly greater than half a thickness of the pivoting head 2 – either of these directions can be considered as a distance that the longitudinal coil axis is offset from the pivot axis, depending on how the distance is measured. It would have been an obvious matter of design choice to make the different portions of the handle of Wain of whatever relative sizes were desired, including dimensions that result in the offset distance being between from about 1 mm to about 5 mm, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402. Making the shaving head small, for example, will increase maneuverability of the razor and ease access to narrow body portions, and will also provide a small offset distance. Making the shaving head large, though, will allow for greater shaving efficiency by requiring fewer shaves, and will provide a large offset distance. Striking a balance between these two factors merely results from changing the total size of the shaver, which in turn controls the offset dimension because the dimensions of the various components change depending on the size of the entire handle.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2012/0096718 A1 to Howell et al., as further evidenced by US Pub. No. 2019/0337174 A1 to Kopelas et al.
Regarding claim 9, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 above), the first proximal portion rigidly coupled to the main body 110 at a first location (see Fig. 8 and col. 4, lines 17-19), and the first arm having a first distal end (see the annotated Fig. 9 above), the first distal end pivotally coupled with the pivoting head 2 (see Figs. 8 and 9; see also col. 6, lines 25-30); and
a second arm having a second proximal portion (see the annotated Fig. 9 above), the second proximal portion rigidly coupled to the main body 110 at a second location (see Fig. 8 and col. 4, lines 17-19), and the second arm having a second distal end (see the annotated Fig. 9 above), the second distal end pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30),
wherein the pivot axis 20 is spaced a second distance relative to the first and second proximal portions of the first and second arms (see Figs. 8 and 9; see also col. 4, lines 3-5 explaining that the arms are fixed to the main body 110), wherein the pivoting head 2 is rotatable about the pivot axis 20 from a first position at 0 degrees to a second position at 45 degrees relative to the first position (see Fig. 3, where the first and second positions are each 22. 5 degrees from the position in Fig. 3 per col. 6, lines 12-16, such that the first and second positions are angled 45 degrees relative to one another), and wherein when rotated, the pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Regarding claim 10, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 above), the first proximal portion rigidly coupled to the main body 110 at a first location (see Fig. 8 and col. 4, lines 17-19), and the first arm having a first distal end (see the annotated Fig. 9 above), the first distal end pivotally coupled with the pivoting head 2 (see Figs. 8 and 9; see also col. 6, lines 25-30); and
a second arm having a second proximal portion (see the annotated Fig. 9 above), the second proximal portion rigidly coupled to the main body 110 at a second location (see Fig. 8 and col. 4, lines 17-19), and the second arm having a second distal end (see the annotated Fig. 9 above), the second distal end pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30),
wherein the pivot axis 20 is spaced a second distance relative to the first and second proximal portions of the first and second arms (see Figs. 8 and 9; see also col. 4, lines 3-5 explaining that the arms are fixed to the main body 110), wherein the pivoting head 2 is rotatable about the pivot axis 20 from a first position at 0 degrees to a second position at 45 degrees relative to the first position (see Fig. 3, where the first and second positions are each 22. 5 degrees from the position in Fig. 3 per col. 6, lines 12-16, such that the first and second positions are angled 45 degrees relative to one another), and wherein when rotated, the pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Wain fails to disclose the biasing torque provided by its pivot spring, and thus fails to disclose that the biasing torque is greater than 14 N-mm to 25 N-mm as required by claim 9 and that the biasing torque is between 3 N-mm and 10 N-mm as required by claim 10.
Howell, though, teaches providing a razor handle with a progressively increasing biasing torque (see the Abstract). Howell teaches various examples of the progressively increasing biasing torque that can have peak values of 8 N-mm, 10 N-mm, and 14 N-mm (see paragraph 34, Fig. 4, and Table 1 at page 3). Thus, Howell teaches that the biasing torque can be between 3 N-mm and 10 N-mm (see Table 1, where the exact applied torque depends on the magnitude of cartridge pivoting), and Howell teaches that the biasing torque, in one example, can be up to 14 N-mm (see Table 1 and paragraph 35). Howell provides no upper limit on the biasing torque. Moreover, other biasing torques having greater values are also known in the art. For example, Kopelas at paragraph 8 teaches that a biasing torque acting on a razor cartridge can be between 0 N-mm and 30 N-mm. Howell teaches that providing a progressively increasing torque that includes values up to 14 N-mm is advantageous because such a torque forces the shaving cartridge into flat contact with the skin during shaving to reducing the angle between the cartridge and skin, thus improving glide and shaving closeness (see paragraph 31), while also avoiding undesirable high initial torque (see paragraph 33). Note that Howell’s particular torque are merely introduced as “examples” (see the explicit description of Fig. 4 as showing “Examples of progressively increasing torque return torque profiles” at paragraph 34). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Wain with a biasing torque that progressively increases and includes values between 3 N-mm and 10 N-mm and, alternatively, includes values between greater than 14 N-mm to 25 N-mm in view of the teachings of Howell, as well as in view of known torque return values of up to 30 N-mm as disclosed by Kopelas. This modification is advantageous because it improves glide and shave closeness, while also avoiding undesirable high initial torque. Moreover, because Wain teaches some biasing torque applies by its pivot spring, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a biasing torque of between 3 N-mm and 10 N-mm or between greater than 14 N-mm to 25 N-mm because discovering an optimum biasing torque would have been a mere design consideration based on balancing shave closeness and comfort. A stiffer biasing torque leads to a closer shave, whereas a less stiff biasing torque provides more comfort. One of ordinary skill in the art selects a particular biasing torque in view of balancing these two competing factors against one another. For example, a razor marketed toward shaving one’s face may be provided with a lesser biasing torque because a face is a fragile area to shave such that shaving comfort takes precedence over shaving closeness, whereas a razor marketed toward shaving one’s body hair may be provided with a greater biasing torque because a body is a less fragile area such that shaving closeness takes precedence over shaving comfort. Providing the pivot spring of Wain with a biasing torque of between 3 N-mm and 10 N-mm or between greater than 14 N-mm to 25 N-mm would have involved only routine skill in the art to accommodate the aforementioned requirement(s). Howell’s explicit teaching of an example peak torque value of 14 N-mm suggests that one of ordinary skill in the art could experiment with values greater than 14 N-mm, in particular in view of the fact that Kopelas teaches torque values of up to 30 N-mm. Still further, MPEP 2144.05 states, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. One of ordinary skill in the art would have expected the razor handle of Wain, as modified, to have the same properties as the claimed razor because biasing torque is known to be selected to achieve a balance of shaving comfort and closeness, and there is no evidence on the record of a biasing torque of “greater than 14 N-mm” providing any unexpected result relative to a biasing torque of 14 N-mm as disclosed by Howell. It has been held that discovering an optimum value of a result effective variable (here, biasing torque to strike a balance between comfort and closeness) involves only routine skill in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2010/0132204 A1 to Brown.
Regarding claim 11, Wain discloses that the pivot spring 23 comprises is formed from a strand of material (see Fig. 9). 
Wain, however, is silent regarding the particular material from which its single pivot spring is constructed. Wain thus fails to disclose that the pivot spring comprises stainless steel having an engineering yield stress of between 800 MPa and 2000 MPa as required by claim 11.
It is old and well known in the art to form a spring in a razor from metal. Moreover, Brown teaches forming a razor spring from stainless steel because stainless steel is rust resistant (see claim 11 of Brown, for example). Still further, the particular yield stress of the spring will depend on the particular type of stainless steel selected.
Therefore, it would have been obvious to one of ordinary skill in the art to form the pivot spring of Wain from stainless steel in view of the teachings of Brown. This modification is advantageous because stainless steel is a rust resistant metal, and razors are often used in wet environments making springs susceptible to rusting. Further, in regards to the particular engineering yield stress of the stainless steel, this recitation is a mere design choice based on the particular selected stainless steel. Brown provides a motivation for one of ordinary skill in the art to select one of various types of stainless steel for the pivot spring, and therefore it would have been obvious to one of ordinary skill in the art to select a particular type of stainless steel that provides an engineering yield stress of 800 MPa to 2000 MPa because this feature merely depends on the particular selected type of stainless steel. One of ordinary skill in the art would weight various factors including cost and performance for the particular application when selecting a particular type of stainless steel.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2002/0144404 A1 to Gilder et al.
Wain fails to disclose that the pivoting head comprising an elastomer as required by claim 12. However, Wain does disclose that its pivoting head 2 includes a guard and a cap (see col. 5, lines 26-31).
Gilder teaches an elastomeric guard for a razor that includes upwardly directed fins, with an array of cylindrical recesses or sockets, or with other forms of protrusions is provided on the guard (see paragraph 1). Gilder teaches that such a guard is advantageous because the guard provides a beneficial influence by interacting with hairs and/or by producing a pleasant tactile sensation during movement over the skin (see paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the guard of Wain as an elastomeric guard having upwardly directed fins as taught by Gilder, as this modification is advantageous in order to provide a beneficial influence by interacting with hairs and producing a pleasant tactile sensation during movement over the skin.
Allowable Subject Matter
Claims 13 and 17-20 are allowed. The examiner will provide a statement of reasons for with any future Notice of Allowability.
Response to Arguments
Applicant's arguments filed 7 December 2022 have been fully considered but they are not persuasive. In regards to the rejection of claim 1 under 35 USC 102, the Applicant asserts at page 9 of the Remarks that Bartram does not comprise a “pivoting head capable of being coupled to a blade cartridge unit having one or more blades, the pivoting head being pivotably about a pivot axis such that the blade cartridge unit and the blades pivot with the pivoting head”. This argument is not persuasive because it is not supported by any evidence. Indeed, Safar is evidence that small, adhesive-backed blade cartridge units are known in the art. The pivoting head of Bartram is capable of being coupled with, and causing to pivot, such a small, adhesive-backed blade cartridge unit. 
Regarding the rejection of claim 7, the Applicant argues at page 10 of the Remarks that the pivoting head 2 of Wain does not comprise “a pivoting head capable of being coupled to a blade cartridge unit having one or more blades such that the blade cartridge unit and the blades pivot with the pivoting head”. However, this argument is not persuasive because Psimadas is evidence that a blade cartridge unit can be coupled to another blade cartridge, such as the blade cartridge of Wain that forms the pivoting head. The Applicant’s argument fails to address the evidence of Psimadas, and is therefore not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724